1 N.Y.3d 619 (2004)
URI TORNHEIM, Appellant,
v.
DOREEN TORNHEIM, Respondent.
Court of Appeals of the State of New York.
Submitted December 8, 2003.
Decided February 19, 2004.
On the Court's own motion, appeal taken from the order of the Appellate Division dismissing appellant's appeal to that Court from an order of Supreme Court granting a motion to vacate a confession of judgment entered against appellant dismissed, without costs, upon the ground that appellant is not a party aggrieved (see CPLR 5511). Motion, insofar as it seeks leave to appeal from that portion of a separate Appellate Division order that affirmed so much of Supreme Court's order and judgment as denied appellant's motion to vacate a portion of the judgment of divorce, dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal from the remainder of that Appellate Division order denied.